NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 20-1455

                                      ____________

   FAMILY CIVIL LIBERTIES UNION; SURENDER MALHAN, for himself and as
  parent of E.M., and V.M.; ELVIN SERRANO, for himself and as parent of L.S.; ZIA
               SHAIKH, for himself and as parent of M.S., S.S., and H.S.

                                             v.

   STATE OF NEW JERSEY DEPARTMENT OF CHILDREN AND FAMILIES,
DIVISION OF CHILD PROTECTION & PERMANENCY; LISA VON PIER; GURBIR
   S. GREWAL, In his official capacity; RICHARD FEDERICI; DAVID C. KATZ;
DONALD KESSLER; PEACEFUL HEALING, LLC; MARCELLA MATOS WILSON;
    CHESTER SIGAFOOS; JOHN DOES 1-10; SOARING HEIGHTS CHARTER
                                     SCHOOL
                                  ____________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                                 (D.C. No. 2-18-cv-02597)
                      District Judge: Honorable Susan D. Wigenton
                                       ____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   October 2, 2020

               Before: SHWARTZ, PHIPPS and FISHER, Circuit Judges.

                               (Filed: November 18, 2020)
                                      ____________
                                        OPINION*
                                      ____________

       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
FISHER, Circuit Judge.

       This appeal confronts us, for the third time, with a “longstanding, multifront

battle” over child custody determinations in New Jersey.1 In the current round of

litigation, the Family Civil Liberties Union and its co-appellants assert a battery of claims

against over a dozen state and private parties. Some of these claims were dismissed

because they have already been fully litigated without success. The rest the District Court

dismissed because appellants failed to state a claim, or because appellees are not proper

defendants or are immune. We conclude that the dismissals were proper. Therefore, we

will affirm.2

       To begin, co-appellants Surender Malhan and Zia Shaikh may not relitigate their

systemic due process claim (Count I), which they pursued unsuccessfully in prior

lawsuits. Under res judicata, claims are precluded if (1) a court renders “a final judgment

on the merits in a prior suit involving (2) the same parties or their privies and (3) a

subsequent suit [is filed] based on the same cause of action.”3 “[W]e take a broad view of

what constitutes the same cause of action,” focusing on “the essential similarity” of the




       1
          App. 6. For the first two appeals, see Allen v. DeBello, 861 F.3d 433 (3d Cir.
2017); Hagberg v. New Jersey, 751 F. App’x 281 (3d Cir. 2018).
        2
          The District Court had jurisdiction under 28 U.S.C. §§ 1331, 1343. We have
jurisdiction under 28 U.S.C. § 1291. “Our review of the grant of a motion to dismiss is
plenary. However, to the extent the denial of declaratory relief was discretionary, we
review for abuse of discretion.” Allen, 861 F.3d at 438 (citations omitted).
        3
          In re Healthcare Real Estate Partners, LLC, 941 F.3d 64, 72 (3d Cir. 2019).

                                              2
underlying factual allegations.4 Here, Malhan and Shaikh litigated their prior actions to

final judgment.5 The named defendants included the State of New Jersey, its Attorney

General, and several family court judges—equivalent to the defendants named here.6

Finally, the due process claims advanced here are based on the same cause of action as

the earlier lawsuits. Some additional facts are pled this time, but the key allegations

concerning New Jersey child custody procedures are essentially similar: in the first

lawsuit, the absence of “adequate notice, the right to counsel, or . . . an opportunity to

present evidence or cross-examine,”7 and in the current lawsuit, long delays before

parents receive “adequate notice, an opportunity to present evidence . . . , an opportunity

to contest the allegations, and a written decision based on competent evidence.”8 We

conclude that all three conditions for res judicata are met, and Malhan and Shaikh are


       4
          Davis v. Wells Fargo, 824 F.3d 333, 342 (3d Cir. 2016) (quoting Blunt v. Lower
Merion Sch. Dist., 767 F.3d 247, 277 (3d Cir. 2014)).
        5
          Allen, 861 F.3d at 444; see also Hagberg, 751 F. App’x at 284 (alleging
deprivation of rights without a hearing and failure to provide counsel to indigent parents).
        6
          Here, appellants name an agency of the State of New Jersey rather than the State
itself. The individual judges are also different, as is the holder of the office of Attorney
General. To the extent these parties are not “the same” as those named in the prior
actions, they are fairly considered “privies” for purposes of a broad constitutional
challenge. See Marran v. Marran, 376 F.3d 143, 151 (3d Cir. 2004) (“Privity is . . . used
to say that the relationship between one who is a party on the record and another is close
enough to include that other within the res judicata.” (citation and internal quotation
marks omitted)); see also Lubrizol Corp. v. Exxon Corp., 929 F.2d 960, 966 (3d Cir.
1991) (“[A] lesser degree of privity is required for a new defendant to benefit from claim
preclusion than for a plaintiff to bind a new defendant in a later action.” (citation
omitted)).
        7
          Allen, 861 F.3d at 436.
        8
          App. 200.

                                              3
barred from relitigating their systemic due process challenge.

       Of the claims that remain, none were improperly dismissed. Right off the bat,

several claims faltered because appellees are immune or are not proper defendants. For

instance, the Division of Child Protection and Permanency (DCPP) of the New Jersey

Department of Children and Families (named as a defendant in Counts I and II) is

protected by sovereign immunity. “[T]he Eleventh Amendment . . . render[s] states—and,

by extension, state agencies . . . —generally immune from suit by private parties in

federal court.”9 When “a state agency . . . is named as defendant, that too is considered a

suit against the state”10 especially if the “relief sought . . . is in fact against the

sovereign.”11 Here, DCPP is a state agency. Because the allegations in the operative

complaint concern its official acts, including depriving parents the custody of their

children, the state is the real party in interest. Sovereign immunity therefore extends to

DCPP, and the District Court correctly dismissed all claims against it.

       Likewise, the 42 U.S.C. § 1983 claims against state court Judges David Katz,

Donald Kessler, and Marcella Matos Wilson (Counts I, II, and V) were also correctly

dismissed. A “judge who acts as a neutral and impartial arbiter of a statute is not a proper

defendant to a Section 1983 [claim] challenging the constitutionality of the statute.”12



       9
         Pa. Fed’n of Sportsmen’s Clubs, Inc. v. Hess, 297 F.3d 310, 323 (3d Cir. 2002).
       10
          Everett v. Schramm, 772 F.2d 1114, 1118 (3d Cir. 1985).
       11
          Hawaii v. Gordon, 373 U.S. 57, 58 (1963).
       12
          Allen, 861 F.3d at 440.

                                                 4
Here, Judges Katz, Kessler, and Wilson were acting as impartial adjudicators. They did

not have “any right to initiate [custody] actions,” nor were they “given any administrative

function.”13 Accordingly, such judges are not proper defendants under § 1983.14

       Next, the defamation claims against appellees Richard Federici and Peaceful

Healing (Counts III and IV) were correctly dismissed under New Jersey’s common law

“litigation privilege.”15 “[A]ny communication (1) made in judicial . . . proceedings; (2)

by litigants or other participants . . . (3) to achieve the objects of the litigation; and (4)

that have some connection or logical relation to the action” is privileged.16 As part of

custody proceedings, Federici and Peaceful Healing were court-appointed to provide

counseling services and supervise visitation sessions. Thus, their letters to the family

court were in context of litigation, “logically related to the custody dispute being

adjudicated,”17 and protected by the litigation privilege. Therefore, the District Court

properly dismissed these claims.

       Furthermore, we affirm the District Court’s dismissal of the retaliation claims

against Peaceful Healing, LLC (Count V), and the claims against Chester Sigafoos and


       13
          Id. at 442. In this context, “administrative function” refers to responsibilities
such as investigation and reporting. See Sup. Ct. of Va. v. Consumers Union, 446 U.S.
719, 739 (1980). Here, of course, the judges’ responsibilities were adjudicative, not
administrative. Allen, 861 F.3d at 442.
       14
          Allen, 861 F.3d at 442.
       15
          Williams v. BASF Catalysts LLC, 765 F.3d 306, 319 (3d Cir. 2014) (citing
Loigman v. Twp. Comm. of Twp. of Middletown, 889 A.2d 426, 437 (N.J. 2006)).
       16
          Id. (quoting Loigman, 889 A.2d at 437).
       17
          App. 13.

                                                5
Lisa Von Pier (Counts I and II). “It is well settled that an appellant’s failure to identify or

argue an issue in his opening brief constitutes waiver of that issue on appeal.”18 The

appellants failed to raise any arguments concerning these specific dismissals in their

opening brief, inconsistent with Fed. R. App. P. 28(a)(8)(A), and thereby, waiving any

appellate review on these claims.

       With the foregoing claims dismissed, just three claims remained to be adjudicated.

The District Court correctly concluded that none stated a claim upon which relief may be

granted.

       First, in Count I, appellants sought declaratory and injunctive relief on their

systemic due process claim, with New Jersey’s Attorney General19 as the remaining

defendant. We agree with the District Court that the requested relief—to declare that the

state’s custody-related practices “violate[] the Due Process Clause,” and to enjoin the

state from “failing . . . to provide parents with adequate notice and a meaningful hearing

at a meaningful time”20—is vague and unworkable. The relief the appellants seek would




       18
           United States v. Pelullo, 399 F.3d 197, 222 (3d Cir. 2005); see also Kost v.
Kozakiewicz, 1 F.3d 176, 182 (3d Cir. 1993) (explaining that under what is now Federal
Rule of Appellate Procedure 28(a)(8), “appellants are required to set forth the issues
raised on appeal and to present an argument in support of those issues in their opening
brief”).
        19
           The appellants did not properly state how at all the AG or his staff are involved
in the custody disputes, and merely state that they “are presumably officials tasked with
administration and enforcing New Jersey law.” App. 105.
        20
           App. 204.

                                               6
result in “nothing less than an ongoing federal audit of state . . . proceedings.”21

Accordingly, the District Court properly dismissed this claim.

       Second, in Count II, appellants claimed that their First Amendment rights were

violated because they were not allowed to make audio or video recordings of their

supervised visits and interactions with their children. But this Court has not previously

recognized the right of a parent, without full custody of a child, to record supervised

visits (for later use in child custody proceedings), and appellants do not adequately

develop a rationale for recognizing such a right. Thus, this claim was properly dismissed.

       Third and finally, in Count VI, Malhan asserted a § 1983 claim against Soaring

Heights Charter School. A charter school, a municipal entity,22 “may not be sued under

§ 1983 for an injury inflicted solely by its employees or agents. Instead, it is when

execution of a government’s policy or custom . . . inflicts the injury that the government

as an entity is responsible under § 1983.”23 Here, Soaring Heights, upon the advice of its

counsel,24 did not allow Malhan to pick up his children from the school. Under New



       21
          O’Shea v. Littleton, 414 U.S. 488, 500 (1974).
       22
          In New Jersey, charter schools are part of the state’s public education program.
See N.J. Stat. Ann. § 18A:36A-2 (West 1996). They “operate[] under a charter granted by
the [State’s] commissioner” and their “board of trustees [are] deemed to be public agents
authorized by the State Board of Education.” N.J. Stat. Ann. § 18A:36A-3 (West 1996).
       23
          Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 694 (1978).
       24
          Counsel gave this advice to the school because the family court order stated that
Malhan is to have “parenting time with [his] children . . . after school” but that the
“[t]ransfers of the children . . . will continue to take place at the Bayonne Police Station.”
App. 27.

                                              7
Jersey law, the counsel did not have the “final policymaking authority” for Soaring

Heights. 25 Because Soaring Heights only acted upon its counsel’s advice and not based

on a government policy or custom, the District Court properly found that the school is not

liable under Monell standards.

       For these reasons, we will affirm.




       25
           See Pembaur v. City of Cincinnati, 475 U.S. 469, 480–83 (1986) (“Municipal
liability attaches only where the decisionmaker possesses final authority to establish
municipal policy with respect to the action ordered,” which is “a question of state law.”);
see also N.J. Stat. Ann. § 18A:36A-3(a) (“The board of trustees . . . shall be deemed to be
public agents authorized by the State Board of Education to supervise and control the
charter school.”); N.J. Stat. Ann. § 18A:36A-14(a) (“The board of trustees of a charter
school shall have the authority to decide matters related to the operations of the school . .
. .”).

                                             8